DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.

Priority
This application discloses and claims only subject matter disclosed in prior application no. 15/087,176 filed 03/31/2016, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation or division. 

Terminal Disclaimer
The terminal disclaimer (TD) filed on 09/27/2018 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date application no. 15/087,176 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The amendments and arguments/remarks filed on 11/22/2021 have been entered and fully considered.
Instant claims 1-15, 18-20, 23-26, and 31 have been cancelled currently.
Instant claims 16 and 27 have been amended currently.
Instant claim 36 has been newly added currently.
Currently, instant claims 16-17, 21-22, 27-30, and 32-36 are pending.

Allowable Subject Matter
Claims 16-17, 21-22, 27-30, and 32-36 are allowed.
The following is an examiner’s statement of reasons for allowance:  The instant claims recite a method of forming a plurality of plugs for conducting a reaction, wherein a continuous flow of a carrier fluid is employed; the carrier fluid comprises a fluorosurfactant having an oligoethylene glycol (OEG) terminal end to which an OEG is linked. The invention of Stewart discloses a carrier phase that can comprise Freons (p. 1, col. 1) and/or comprise cholesterol, sodium dioxyl, succinate Teepol, and Triton-X-100 (p. 1, col. 1); though Stewart discloses components of the fluorosurfactant of the instant claims, Stewart does not disclose the claimed fluorosurfactant having an oligoethylene glycol (OEG) terminal end.  Upon an updated search and further consideration, it . .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797